McCulloch, C. J., (dissenting). The facts of this case bring it, according to my views, within the rules of law announced in Little v. Williams, 88 Ark. 37, and I think that case should control. The court has, in attempting to distinguish the two cases, made a distinction without a substantial difference, and, much as I dislike to see decisions overruled which constitute rules of property, it seems to me it would have been infinitely better to overrule the former decision than to leave the law in hopeless uncertainty by adopting a line of distinction which is too fragile to serve as a guide in the future. The first point of distinction sought to be made is that in Little v. Williams the locus in quo had been designated on the plat of the public survey as a lake, and in the present case it was designated as “Sunk Lands.” In each instance it was unsurveyed, as indicated by the plat and on the field notes. It is manifest that the surveyors in marking the words “Sunk Lands” meant to designate a body of water. A careful study of the field notes makes it plain that such was the intention, and the history of those formations caused by the earthquake of 1811-12 confirms it. Lands which were sunken by that great convulsion of nature became, of course, covered by water and constituted lakes, though sometimes designated by the other name to indicate the method of formation. If the words of designation “Sunk Lands” meant a body of water, it was the same as if marked lake, and falls squarely within the doctrine of Little v. Williams. The distinction sought to be made as to the question of conveyance by township is, I think, equally untenable. The only difference is that in Little v. Williams the unsurveyed locus in quo indented the outer boundaries of the township, while in the present case it runs through the township. The point of the decision in Little v. Williams was that a description by reference to the plat of a township conveyed only the surveyed land in the township. The views now expressed by the majority entirely disregard the effect of the former decision, and, I think, necessarily overrule it.